Case: 13-10764      Document: 00512604234         Page: 1    Date Filed: 04/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-10764                           April 22, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE JIMENEZ CARDENAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-21-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Jimenez Cardenas appeals the sentence imposed following his
guilty-plea conviction for illegal presence in the United States after removal.
See 8 U.S.C. § 1326. For the first time on appeal, he challenges the district
court’s imposition of a two-year term of supervised release, asserting that the
district court failed to make a particularized finding that supervised release




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 13-10764   Document: 00512604234      Page: 2    Date Filed: 04/22/2014


                                   No. 13-10764

would provide an added measure of deterrence and protection in his case. See
U.S. SENTENCING GUIDELINES MANUAL § 5D1.1(c).
        As he concedes, Cardenas did not raise his arguments in the district
court; thus, our review is for plain error only. See United States v. Dominguez-
Alvarado, 695 F.3d 324, 327-28 (5th Cir. 2012). To demonstrate plain error,
he must show a forfeited error that is clear or obvious and that affects his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
he makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id. An error affects the defendant’s substantial rights if it
“affected the outcome of the district court proceedings.”          See id. (internal
quotation marks and citation omitted).
        In the instant case, the district court specifically explained that a term
of supervised release would “provide an added measure of deterrence and
protection based on the facts and circumstances of this case” and concluded
that the sentence imposed adequately addressed the sentencing factors of 18
U.S.C. § 3553(a). Therefore, we conclude that Cardenas has not shown that
the district court committed clear or obvious error, if any. See Dominguez-
Alvarado, 695 F.3d at 330. Even if the district court did err, in light of his
repeated illegal reentries and criminal record, Cardenas cannot show that his
substantial rights were affected. See United States v. Cancino-Trinidad, 710
F.3d 601, 607 (5th Cir. 2013). In addition, nothing in the record suggests that
the district court would not have imposed a period of supervised release if it
had given a more thorough explanation of its reasons. See Puckett, 556 U.S. at
135.
        As Cardenas has failed to show reversible plain error, the district court’s
judgment is AFFIRMED. See Puckett, 556 U.S. at 135.



                                          2